Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on December 27, 2021.
Claims 1, 8 and 16 have been amended.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on December 27, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik et al. (US Pat. No. 9,715,496) in view of Odinak (US Pub. No. 2018/0032755).
Claims 1, 8, 15 and 16: Sapoznik discloses
at least one server comprising at least one processor and at least one memory, the at least one server configured to: (C13; L44-59)
obtain a neural network for processing communications to compute an intent score for each intent of a plurality of possible intents, wherein the plurality of possible intents correspond to categories of user requests; (C5; L16-28: encoded text is processed with a neural network; C5; L58-67: categories of requests are determined, i.e., Repair node is further classified into Phone, Internet and TV; C6; L7-21: node classifier determines a score indicating a match between a node and the request)
establish a communications session between a first user and a second user, wherein the second user is responding to a first request of the first user; (Fig. 1A; C3; L36-51)
transmit one or more communications between the first user and the second user; (Fig. 1A; C3; L36-51)
obtain word embeddings for words of the one or more communications, wherein a word embedding for a corresponding word comprises a vector that represents the corresponding word in a vector space; (C5; L8-14: text is encoded by vectorising into a bag of words, a term frequency inverse document frequency or a matrix of word embeddings)
process the word embeddings with the neural network to compute intent scores; (C5; L16-28: encoded text is processed with a neural network; C5; L58-67: categories of requests are determined, i.e., Repair node is further classified into Phone, Internet and TV; C6; L7-21: node classifier determines a score indicating a match between a node and the request)
select a first intent from the plurality of possible intents using the intent scores, wherein the first intent relates to the first request of the first user and (C6; L15-21; L42-49; C7; L9-16)
wherein first automated processing is available to assist the first user with the first request; (C2; L43- C3; L22)
Sapoznik further discloses a plurality of automated processing tasks available. See C39; L1 – C41; L57, specifically the following citations of automated processing tasks: 1) FIG. 18D illustrates a possible subsequent UI for the CSR, after the CSR has clicked the Refund button from FIG. 18C. In the conversation portion 1820 of FIG. 18D, a new message is shown from the CSR to the customer to inform the customer that the requested refund has been processed. This message may be automatically generated and sent to the customer in response to the CSR clicking the Refund button in FIG. 18C. 2) FIG. 18E illustrates a possible subsequent UI for the CSR, after the CSR selected the suggested response from FIG. 18D. As a result of the selection of the suggested response, the message is sent to the customer, and accordingly the message appears in conversation portion 1820 of FIG. 18E. Further, the customer has responded that he would like to set up a PIN. 3) FIG. 18G illustrates a possible subsequent UI for a CSR, after the CSR selected to send the instructions via email from FIG. 18F. In FIG. 18G, the CSR has also sent a message to the customer to inform the customer that the PIN setup instructions have been sent and that the refund for Avengers 2 has been processed. 4) FIG. 18H illustrates an example UI that may be used by the customer in communicating with the CSR. In some implementations, the UI of FIG. 18H may be generated by a special purpose application created by the company (e.g., a smartphone app). UI 1840 shows the UI with the most recent messages between the customer and the CSR and a pay button that was sent to the customer in response to the CSR selecting the request payment button from suggested resource 1833. In FIG. 18H, the customer may activate the pay button in UI 1840 (e.g., by touching it), authorize payment in US 1841 (e.g., using a fingerprint sensor to authorize payment), and see confirmation that payment was received in UI 1842. 5) FIG. 18I illustrates a possible subsequent UI for the CSR after processing the customer's payment. In FIG. 18I, information portion 1830 indicates that payment from the customer has been processed. Also in FIG. 18I, a message has been sent to the customer to thank the customer for making the payment. This message may be automatically sent in response to receiving the payment and need not be typed by the CSR. 6) FIG. 18L illustrates a possible subsequent UI for the CSR after the CSR has selected the Start button from FIG. 18K to start using the trouble shooting tree. In FIG. 18L, the first step of the trouble shooting tree is to ask the customer if the problem is with the in-home network or a Wi-Fi hotspot. The CSR may select the Send Question button from information portion 1830 to send this question to the customer. 7) FIG. 18N illustrates a possible subsequent UI for the next step of the troubleshooting tree. This UI may be displayed in response to the CSR selecting the Yes button from information portion 1830 of FIG. 18M. The next step of the troubleshooting relates to performing automated checks. Information portion 1830 of FIG. 18N includes a button to allow the CSR to send a message to the customer to inform her that the CSR will be initiating automated checks and another button to start the automated checks. In FIG. 18N, the CSR has selected both buttons, and a corresponding message is sent to the customer as shown in conversation portion 1820 and the automated checks are in progress as shown by the progress bar in information portion 1830. 8) FIG. 18O illustrates a possible subsequent UI for the CSR after the automated checks have been performed. For this example, the result of the automated checks is that a technician needs to be sent to the customer's house. Messages informing the customer of the results of the checks and that a technician is needed may be automatically sent to the customer and examples of such messages are shown in conversation portion 1820 of FIG. 18O. 9)  Information portion 1830 of FIG. 18O also includes a button to allow the CSR to schedule an appointment for the technician with the customer. In some implementations, pressing this button will send a message to the customer with information about open slots for appointments, and the customer may respond by typing to indicate a desired appointment. In some implementations, a UI may be presented to the customer to facilitate the selection of appointment.
Sapoznik discloses receiving a communication from the second user to transfer the first user  (Fig. 18Q: interface) but does not disclose wherein selection of the user interface element transfers the first user to the first automated processing to assist the first user with the first request wherein the first user is transferred and assisted with first automated processing.
Odinak, however, discloses an agent transferring a call to an automated voice response system based on the determination that sensitive information is going to be provided by the caller. ([0008];[0027]; [0033]; [0041]; [0047]: transfer button in interface). The caller is transferred back to the agent when the intent is to no longer provide sensitive information. ([0008] and [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transferring a caller to an automated processing system based on an intent, as disclosed by Odinak in the system disclosed by Sapoznik, for the motivation of providing a method of complying with guidelines with respect to protecting sensitive information. (Odinak; [0004]).
Claim 2:  Sapoznik discloses processing word embeddings with the neural network to compute second intent scores, selecting a second intent and determining that automated processing is not available to assist a third user. (C5; L16-28: encoded text is processed with a neural network; C5; L58-67: categories of requests are determined, i.e., Repair node is further classified into Phone, Internet and TV; C6; L7-21: node classifier determines a score indicating a match between a node and the request; C3; L10-15: after providing information, the system transfers the user to a customer service representative).
Claim 4:  Sapoznik discloses transmitting an API request. (C42; L52-63).
Claim 5:  Sapoznik does not explicitly disclose storing support transactions.  As combined above, Odinak discloses storing ([0024] and [0037]).
Claim 6:  Sapoznik discloses automated processing but does not disclose assisting without first informing the first user of the transfer from the second user to the automated processing.
Odinak, however, discloses automatic transfers upon the system detecting a trigger. ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included uninformed automatic transferring, as disclosed by Odinak in the system disclosed by Sapoznik for the motivation of providing a method of complying with guidelines with respect to protecting sensitive information. (Odinak; [0004]).
Claim 7:  Sapoznik discloses a third party. (C3; L41-47).
Claim 9:  Sapoznik discloses a transfer button. (Fig. 18Q; 1823).  
Claims 10 and 17:  Sapoznik discloses customer assistance with respect to payments and services, at least. (Fig. 18A; C7; L9-16).
Claim 13:  Sapoznik discloses a connecting server and publishing and subscribing to channels. (C4; L10-19: connection to multiple CSRs; C41; L62-67: transferring to other CSRs; C42; L59-63: servers of a third party send and receive information).
Claim 14:  Sapoznik discloses an intent classifier with a neural network. (C5; L16-28).
Claim 19:  Sapoznik discloses a recurrent neural network. (C5; L25-28).
Claim 20:  Sapoznik discloses transmitting a text and a form. (C3; L10-22).

Claims 3, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik in view of Odinak in view of Mendez et al. (US Pub. No. 2017/0013073).
Claims 3, 11, 12 and 18:  Sapoznik does not disclose either long polling, websockets or persistent connection.
Mendez, discloses websockets ([0072]) and a persistent connection ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a persistent connection comprising a websocket, as disclosed by Mendez, in the system disclosed by Sapoznik/Odinak, for the motivation of providing bidirectional communication between a client and a server in realtime.

Response to Arguments
Applicant’s remarks, filed December 27, 2021, have been considered.  Additional portions of Sapoznik are cited in the rejection, above, to disclose the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629